COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-463-CV
 
CITIMORTGAGE,
INC.                                                           APPELLANT
 
                                                      V.
 
MANSFIELD
INDEPENDENT SCHOOL                                       APPELLEES
DISTRICT, CITY OF
MANSFIELD, AND 
TARRANT COUNTY, TEXAS 
                                                   ----------
             FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellant=s AUnopposed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED:  December 18, 2008




[1]See Tex. R. App. P. 47.4.